DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission dated 22 June 2022 has been received and made of record.  Claims 1, 9, and 17 have been amended.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 June 2022, with respect to the rejection(s) of amended claim(s) 1, 9, and 17 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Postel (Postel, Jon. “RFC 791: Internet Protocol.” 1981). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 9, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (U.S. Patent Publication 2012/0317235), hereinafter Nguyen, in view of Postel (Postel, Jon. “RFC 791: Internet Protocol.” 1981), hereinafter RFC791.
Regarding claim 1, Nguyen shows
A system comprising: (Fig. 11; Fig. 2, 116; [0037], lines 1-5; i.e. client computer device)
a network interface; (Fig. 11, 1120)
a memory (Fig. 11, 1104/1106) that stores instructions; and ([0038])
 one or more processors (Fig. 11, 1102) configured by the instructions to perform operations comprising: ([0038])
receiving, via the network interface over a first communication network ([0011]; [0012]; Fig. 2; i.e. anycast server to client using unicast delivery mode) and from a first server, (Fig. 2, 108; i.e. anycast server) a first portion (i.e. first few blocks) of a data file; ([0014]; i.e. video file/software file) ([0020], lines 1-11; [0028], lines 1-15)
receiving, via the network interface over a second communication network ([0011]; [0012]; Fig. 2; i.e. multicast server to client using multicast delivery mode) and from a second server, (Fig. 2, 106; i.e. multicast server) a second portion of a data file; ([0020], lines 11-20; [0028], lines 15-19; [0029], lines 1-7) 
based on a third portion of the data file being unavailable from the second server, (i.e. the multicast server is disabled from sending the content blocks) selecting the first server for the third portion of the data file; and ([0025]; [0026], lines 1-8; [0029], lines 7-14; i.e. The client device is redirected back to the anycast server to request/select the next blocks from the anycast server.)
receiving, via the network interface and from the selected server, (i.e. anycast server) the third portion of the data file. ([0026], lines 1-8)
However, Nguyen fails to show
receiving a first portion of a data file and a header for the first portion of the data file, the header comprising a portion identifier and an offset value for the first portion, the portion identifier including a relative location of the first portion within the data file compared to other portions of a plurality of portions of the data file, the offset value being different from the portion identifier and indicating a starting location of the first portion within the data file, the starting location stated in bits, bytes, or words;
RFC791 shows
receiving a first portion (Page 8, Fragmentation, Paragraphs 1 and 4; i.e. fragment of a datagram/TCP segment of content/data file) of a data file (Page 1, Section 1.3, Paragraph 2; Page 5, Section 2.2, Paragraph 3; i.e. content/data file comprised of datagrams/TCP segments) and a header (Page 11, Fig. 4; i.e. internet datagram header) for the first portion of the data file, (Page 1, Section 1.2; i.e. A destination receives the datagram comprised of fragments of the datagram from a source.) the header comprising a portion identifier (Page 13; Page 29, Identification; i.e. identification) and an offset value (Pages 13-14; i.e. fragment offset) for the first portion, the portion identifier including a relative location of the first portion within the data file compared to other portions of a plurality of portions of the data file, (i.e. The identification field is a value that aids the assembler receiving the datagram to assemble the fragments. The identification field is used to distinguish the fragments of one datagram from those of another. The identification field indicates whether the datagram fragment is located in the same datagram as other fragments.  If the datagram fragments have the same identification field then they are located in the same datagram/TCP segment. If the datagram fragments have different identifications then they are located in different datagrams/TCP segments of the content/data file. Thereby indicating a relative location to each other of both being in the same datagram/TCP segment or being part of another datagram/TCP segment of the data file.) the offset value being different from the portion identifier and indicating a starting location of the first portion within the data file, (i.e. The fragment offset indicates the location of the fragment in the datagram. Thereby indicating the starting location of the fragment in the datagram identified by the datagram identification that is a part/TCP segment of the data file/content.) the starting location stated in bits, bytes, or words; (i.e. octets/64 bits) (Page 13-14, Fragment Offset) (Pages 8-9, Fragmentation; Page 27, An example reassembly procedure) 
RFC791 and Nguyen are considered analogous art because they involve delivering content via an IP protocol. Nguyen shows delivering content in an IP network. RFC791 details the internet protocol format. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of RFC791 wherein receiving a first portion of a data file and a header for the first portion of the data file, the header comprising a portion identifier and an offset value for the first portion, the portion identifier including a relative location of the first portion within the data file compared to other portions of a plurality of portions of the data file, the offset value being different from the portion identifier and indicating a starting location of the first portion within the data file, the starting location stated in bits, bytes, or words. Doing so provides the appropriate formats in which to deliver the content.

Regarding claim 5, Nguyen in view of RFC791 shows all of the features with respect to claim 1 as outlined above. Nguyen in view of RFC791 further shows
The system of claim 1, wherein: 
the first communication network is a different communication network than the second communication network. (Nguyen: [0011]; [0012]; Fig. 2; i.e. The two networks are different in that they use different delivery modes and a different source.)

Regarding claim 9, this method claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 13, this method claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 17, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Claims 2, 10, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Park et al. (U.S. Patent Publication 2011/0225302), hereinafter Park.
Regarding claim 2, Nguyen in view of RFC791 shows all of the features with respect to claim 1 as outlined above. However, Nguyen in view of RFC791 fails to show
The system of claim 1, wherein: the selecting of the first server is further based on a current bandwidth of the first communication network.
Park shows
wherein: the selecting of the first server ([0028]; i.e. content server of the first CDN) is further based on a current bandwidth (i.e. most recent measure of bandwidth experienced by a given connection while downloading the most recent chunk) of the first communication network. ([0057]; [0048]; [0035], lines 1-9) 
Park and Nguyen in view of RFC791 are considered analogous art because they involve streaming content in blocks. Nguyen shows that a client device may select a server for blocks of the content based on a source list. ([0019]) Park shows that the client device may use the source list and a recent measure of bandwidth to select the server. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 to incorporate the teachings of Park wherein the selecting of the first server is further based on a current bandwidth of the first communication network. Doing so improves the overall user experience by maximizing the throughput of data for streaming the media file to the client. (Park: [0021])

Regarding claim 10, this method claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 21, Nguyen in view of RFC791 in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of RFC791 in view of Park further shows
The machine-readable medium of claim 18, wherein: 
the first communication network is a different communication network than the second communication network. (Nguyen: [0011]; [0012]; Fig. 2; i.e. The two networks are different in that they use different delivery modes and a different source.)

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Einarsson et al. (U.S. Patent Publication 2013/0290555), hereinafter Einarsson.
Regarding claim 6, Nguyen in view of RFC791 shows all of the features with respect to claim 1 as outlined above. However, Nguyen in view of RFC791 fails to show
The system of claim 1, wherein: 
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; and 
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol.  
Einarsson shows
receiving, via the network interface (i.e. the client device inherently contains a network interface to communicate with the servers over the network) over a first communication network (Fig. 1; i.e. unicast network connecting HTTP server and client) and from a first server, (Fig. 1, 104; i.e. HTTP server) a first portion (i.e. segment) of a data file ([0022]; i.e. media) ([0070-0072]; Fig. 3)
receiving, via the network interface over a second communication network (Fig. 1; [0016]; i.e. broadcast/multicast network connecting BMSC and client) and from a second server, (Fig. 1, 106; [0016]; i.e. broadcast or multicast server/BMSC) a second portion of the data file; ([0078-0079]; Fig. 3)
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; ([0029]; [0034], lines 5-7; i.e. unicast HTTP protocol) and ([0070-0072])
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol ([0035]; [0018]; i.e. flute/multicast) different from the first protocol. ([0078-0079]; Fig. 3)
Einarsson and Nguyen in view of RFC791 are considered analogous art because they involve content delivery via different communication networks. Nguyen shows that client may receive content segments by either unicast or multicast from two different servers. Einarsson explicitly shows that the two servers may be implementing different protocols for the multicast and the unicast. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 to incorporate the teachings of Einarsson wherein the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol, and the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol. Doing so provides the protocols for receiving the segments by unicast and multicast.  

Regarding claim 14, this method claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Zhang et al. (U.S. Patent Publication 2010/0263007), hereinafter Zhang.
Regarding claim 7, Nguyen in view of RFC791 shows all of the features with respect to claim 1 as outlined above. Nguyen in view of RFC791 further shows
The system of claim 1, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; (Nguyen: [0018])
However, Nguyen in view of RFC791 fails to show
receiving, via the network interface and from the first server, error correction data; and 
correcting the detected error using the received error correction data.  
Zhang shows
detecting an error in the received first portion (i.e. packet) of the data file; (i.e. television content) ([0007])
receiving, via the network interface (i.e. it is inherent that a computer recipient of the packets would include a network interface) and from the first server, (Fig. 1, 110; i.e. sender/media server) error correction data; (i.e. ECC) and ([0007])
correcting the detected error using the received error correction data. ([0007])
Zhang and Nguyen in view of RFC791 are considered analogous art because they involve content delivery via communication networks. Nguyen shows when detecting an error in a block of the file requesting the blocks again from the anycast server. Zhang shows that the blocks may be packets that include error correction data to detect and correct errors in the packets. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 to incorporate the teachings of Zhang wherein receiving, via the network interface and from the first server, error correction data, and correcting the detected error using the received error correction data.  Doing so saves network bandwidth.

Regarding claim 15, this method claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Choi (U.S. Patent Publication 2003/0023915).
Regarding claim 8, Nguyen in view of RFC791 shows all of the features with respect to claim 1 as outlined above. Nguyen in view of RFC791 further shows
The system of claim 1, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; and (Nguyen: [0018])
 (Nguyen: [0018], lines 13-18)
However, Nguyen in view of RFC791 fails to show
based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file.
Choi shows
detecting an error in the received first portion (i.e. packet) of the data file; ([0004]; i.e. message) and ([0022], lines 1-4; i.e. An error must first be detected in a packet in order to determine whether it is uncorrectable.)
based on the detected error being uncorrectable, repeating the receiving, via the network interface ([0006]; i.e. it is inherent that a destination system in a packet switched network would contain a network interface to receive the packets) over the first communication network ([0004]; i.e. packet switched network) and from the first server, ([0006]; i.e. encoder/sender/source system) of the first portion of the data file. ([0022], lines 1-8)
Choi and Nguyen in view of RFC791 are considered analogous art because they involve receiving blocks of content via a communication network. Nguyen shows receiving blocks of a content file from two servers and when an error is detected requesting and receiving the block again form the anycast server. Choi shows that when an uncorrectable error is detected in the chunk then the recipient may request it again from the same sender. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 to incorporate the teachings of Choi wherein based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file. Doing so saves bandwidth by first checking to see if the error is correctable without requesting the block again.

Regarding claim 16, this method claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Park as applied above, and further in view of Einarsson.
Regarding claim 22, Nguyen in view of RFC791 in view of Park shows all of the features with respect to claim 18 as outlined above. However, Nguyen in view of RFC791 in view of Park fails to show
The machine-readable medium of claim 18, wherein: 
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; and 
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol.  
Einarsson shows
receiving, via the network interface (i.e. the client device inherently contains a network interface to communicate with the servers over the network) over a first communication network (Fig. 1; i.e. unicast network connecting HTTP server and client) and from a first server, (Fig. 1, 104; i.e. HTTP server) a first portion (i.e. segment) of a data file ([0022]; i.e. media) ([0070-0072]; Fig. 3)
receiving, via the network interface over a second communication network (Fig. 1; [0016]; i.e. broadcast/multicast network connecting BMSC and client) and from a second server, (Fig. 1, 106; [0016]; i.e. broadcast or multicast server/BMSC) a second portion of the data file; ([0078-0079]; Fig. 3)
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; ([0029]; [0034], lines 5-7; i.e. unicast HTTP protocol) and ([0070-0072])
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol ([0035]; [0018]; i.e. flute/multicast) different from the first protocol. ([0078-0079]; Fig. 3)
Einarsson and Nguyen in view of RFC791 in view of Park are considered analogous art because they involve content delivery via different communication networks. Nguyen shows that client may receive content segments by either unicast or multicast from two different servers. Einarsson explicitly shows that the two servers may be implementing different protocols for the multicast and the unicast. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 in view of Park to incorporate the teachings of Einarsson wherein the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol, and the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol. Doing so provides the protocols for receiving the segments by unicast and multicast.  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view Park in view of Zhang et al. (U.S. Patent Publication 2010/0263007), hereinafter Zhang.
Regarding claim 23, Nguyen in view of RFC791 in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of RFC791 in view of Park further shows
The machine-readable medium of claim 18, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; (Nguyen: [0018])
However, Nguyen in view of RFC791 in view of Park fails to show
receiving, via the network interface and from the first server, error correction data; and 
correcting the detected error using the received error correction data.  
Zhang shows
detecting an error in the received first portion (i.e. packet) of the data file; (i.e. television content) ([0007])
receiving, via the network interface (i.e. it is inherent that a computer recipient of the packets would include a network interface) and from the first server, (Fig. 1, 110; i.e. sender/media server) error correction data; (i.e. ECC) and ([0007])
correcting the detected error using the received error correction data. ([0007])
Zhang and Nguyen in view of RFC791 in view of Park are considered analogous art because they involve content delivery via communication networks. Nguyen shows when detecting an error in a block of the file requesting the blocks again from the anycast server. Zhang shows that the blocks may be packets that include error correction data to detect and correct errors in the packets. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 in view of Park to incorporate the teachings of Zhang wherein receiving, via the network interface and from the first server, error correction data, and correcting the detected error using the received error correction data.  Doing so saves network bandwidth.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of RFC791 in view of Park in view of Choi (U.S. Patent Publication 2003/0023915).
Regarding claim 8, Nguyen in view of RFC791 in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of RFC791 in view of Park further shows
The machine-readable medium of claim 18, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; and (Nguyen: [0018])
 (Nguyen: [0018], lines 13-18)
However, Nguyen in view of RFC791 in view of Park fails to show
based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file.
Choi shows
detecting an error in the received first portion (i.e. packet) of the data file; ([0004]; i.e. message) and ([0022], lines 1-4; i.e. An error must first be detected in a packet in order to determine whether it is uncorrectable.)
based on the detected error being uncorrectable, repeating the receiving, via the network interface ([0006]; i.e. it is inherent that a destination system in a packet switched network would contain a network interface to receive the packets) over the first communication network ([0004]; i.e. packet switched network) and from the first server, ([0006]; i.e. encoder/sender/source system) of the first portion of the data file. ([0022], lines 1-8)
Choi and Nguyen in view of RFC791 in view of Park are considered analogous art because they involve receiving blocks of content via a communication network. Nguyen shows receiving blocks of a content file from two servers and when an error is detected requesting and receiving the block again form the anycast server. Choi shows that when an uncorrectable error is detected in the chunk then the recipient may request it again from the same sender. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of RFC791 in view of Park to incorporate the teachings of Choi wherein based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file. Doing so saves bandwidth by first checking to see if the error is correctable without requesting the block again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451